Citation Nr: 0720816	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to service connection for bilateral hearing 
loss. 
 
3.  Entitlement to service connection for tinnitus. 
 
4.  Entitlement to service connection for a lung disorder, 
claimed as residuals of pleurisy. 
 
5.  Entitlement to service connection for residuals of left 
leg injury. 
 
6.  Entitlement to service connection for residuals of 
appendicitis with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
February 1957.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeal (Board) from a May 2005 rating 
decision of the VA Regional Office (RO) in Cleveland, Ohio 
that denied service connection for a low back disorder, 
bilateral hearing loss, tinnitus, a lung disorder, residuals 
of left leg injury, and residuals of appendicitis with scar.

The veteran was afforded a videoconference hearing at the RO 
in May 2007 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.

Following review of the record, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran served in the United States Air Force with a 
military occupational specialty of firefighter.  He asserts 
that he was subject to loud and sustained noise exposure in 
his duties on the flight line, and has had hearing loss and 
tinnitus since leaving the military.  The appellant maintains 
he injured his left leg, to include as the result of a 
rattlesnake bite, and back lifting a heavy drum during active 
duty, and now has chronic symptomatology as a result thereof.  
He contends that he was treated for stomach symptoms in 
service diagnosed as appendicitis shortly after service 
discharge, as well as lung problems from chemical exposure 
and now has continuing residuals.  It is averred that service 
connection is warranted for all of these claimed 
disabilities.  

Review of the veteran's service medical records reflects that 
he was seen in the dispensary in March 1956 for chest pain 
diagnosed as probable pleurisy.  There is a notation 
indicating injury to the left leg in March 1955, as well as 
trauma to an unspecified knee in January 1956.  He was 
treated for abdominal tenderness in June 1956, as well as an 
episode of acute right lower quadrant pain in what appears to 
be that same month.  Frequent indigestion and intestinal 
trouble were recorded on the service separation examination 
report dated in January 1957.  

In his applications for service connection received in August 
and September 2004, the veteran related that he had been seen 
by a number of physicians and facilities over the years for 
the claimed disorders.  These included Circleville Hearing, 
Dr. Van Fossen, Elmer Diltz, Doctors' Hospital, Dr. James 
Hodgeman, and the Cleveland Clinic.  He stated that he had 
been hospitalized at Stead Air Force Base Hospital several 
times during service.  The veteran testified on personal 
hearing in May 2007 that he had been treated by various 
doctors over the years since service for the disabilities 
claimed.  It is not shown that these medical records are of 
record or have been requested.  The Board is thus of the 
opinion that the appellant should be contacted and asked to 
provide authorization with names and addresses to retrieve 
this information.

Additionally, the record shows that that appellant receives 
outpatient treatment from the VA Chillicothe, Ohio facility.  
The most recent records date through July 2005.  Therefore, 
VA outpatient clinic notes dating from August 2005 through 
the present should be requested and associated with the 
claims folder.

Finally, the record reflects that the appellant has never had 
a VA examination for compensation and pension purposes.  The 
Board finds that a VA general medical examination with 
special audiology, orthopedic, gastrointestinal and 
respiratory examinations would be helpful in the adjudication 
of these claims.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any 
other applicable legal precedent 
are satisfied.

2.  The veteran should be 
contacted and requested to 
identify any and all healthcare 
providers, VA and non VA, 
inpatient and outpatient, to 
include Circleville Hearing, Dr. 
Van Fossen, Elmer Diltz, Doctors' 
Hospital, Dr. James Hodgeman, and 
the Cleveland Clinic, who have 
treated him since service for the 
conditions claimed on appeal.  He 
should be requested to complete 
and return the appropriate release 
forms so that VA can obtain any 
identified evidence.  Private 
treatment records should be 
requested directly from the 
healthcare providers.  All 
outstanding VA treatment reports 
should be requested and associated 
with the claims folder.

3.  The RO should directly contact 
Stead Air Force Base Hospital and 
request the veteran's records 
dating back to 1953, to include 
those that may be on microfilm or 
in storage.

4.  VA Chillicothe outpatient 
clinical records dating from 
August 2005 should be secured and 
associated with the claims folder. 

5.  Following a reasonable period 
of time for receipt of records 
requested above, the RO should 
schedule the veteran for general 
medical, and special audiology, 
orthopedic, gastrointestinal and 
respiratory examinations to 
determine whether or not he 
currently has any disability 
related to service.  The claims 
folder and a copy of this remand 
must be made available to each 
examiner for review in connection 
with the examination.  Each 
examiner should indicate whether or 
not the claims folder was reviewed.  
A comprehensive clinical history 
should be obtained in each 
instance.  All indicated tests and 
studies should be performed, and 
clinical findings should be 
reported in detail and correlated 
to specific diagnoses.   Based on a 
thorough review of the evidence of 
record and physical examination, 
the examiners should provide 
opinions, with complete rationale, 
as to whether it is at least as 
likely as not that the veteran now 
has hearing loss and tinnitus, back 
and/or leg disability, a 
respiratory disorder and residuals 
of appendicitis (as appropriate) 
that are related to service, or are 
most likely of post service onset.  
The opinions should be set forth in 
detail.

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand, especially 
with respect to the instructions to 
provide a medical opinion.  If a 
report is insufficient or 
deficient, it should be returned to 
the examiner for corrective action. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 2.655 
(2006).  If he fails to appear for 
an examination, this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

8.  After taking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




